DECISION
This is a claim to a section of land inland of Leone, and being part of an old settlement known as “Puapua”. The Plaintiffs call the land “Lalolama” but the Defendant styles it “Leusi”. Defendant claims the land in .trust for his wife and children.
Plaintiffs have relied upon the evidence of Samana and Fiu in support of their claim, but from a personal observation made by the Court, the land which both these witnesses have been cultivating is outside of the land now claimed by the defendant, who had on a previous occasion surveyed the property under cultivation by Samana and Fiu, as shown on the plan marked “A”. But the defendant does not now claim that land. The cultivations on the land as marked out, according to plan “B” are the result of the energies of the defendant and his family, except an irregular row of young cocoanuts which was planted by the plaintiff Alapa two years ago when a dispute arose between him and Uo Sopoaga, defendant about the ownership of the property. The weight of the testimony is in favor of .the defendant. Even the witnesses called on behalf of the plain*155tiffs prove that the previous owners of the land from whom the defendant derives title, cultivated the land. It is considered by the Court that the land described in the plat marked “B” and produced by the defendant is the land of Uo Sopoaga, in trust for his wife Vea and her children, and let a decree issue accordingly.
Costs to be paid by plaintiffs.